 

EXHIBIT 10.1




TERMINATION OF

PROFIT SHARING AGREEMENT




This Termination of Profit Sharing Agreement is entered into on this February
17, 2011 (the “Effective Date”) between Total Nutraceutical Solutions, Inc., a
Nevada corporation (“TNS”) and Delta Group Investments Limited (“DGI”), a
British Virgin Islands company (the “Parties”).




WHEREAS, on March 26, 2010, TNS, DGI and American Charter & Marketing LLC, a
Nevada limited liability company (“ACM”) entered into a Profit Sharing Agreement
pursuant to which a Direct Marketing Affiliates Project (the “DMAP”) was created
with each party being a Direct Marketing Affiliate (or a“DMA”); and




WHEREAS, on February 16, 2011, TNS accepted the transfer and release of all of
the interest of ACM in the DMAP to TNS, pursuant to an Equity Interest Transfer
Agreement originally presented to TNS by ACM on September 28, 2010; and




WHEREAS, on February 16, 2011, TNS issued a Convertible Promissory Note to DGI
in the principal amount of $312,500, with interest accruing at 5% per annum with
a maturity date of June 30, 2012, replacing the Convertible Promissory Note
issued to DGI by TNS on March 26, 2010 in the principal amount of $300,000, with
interest at 5% per annum and with a maturity date of March 26, 2013.




NOW, THEREFORE, the Parties agree as follows:




1.

The Parties agree that the Direct Marketing Affiliates Project created by the
Profit Sharing Agreement dated March 26, 2010 is hereby terminated as of the
Effective Date.




2.

The Parties agree that all of the assets and property of the DMAP shall be
released and transferred to TNS as of the Effective Date.  As the Managing
Affiliate of the DMAP, TNS will wind up the affairs of the DMAP and will take
possession of the assets and property of the DMAP.




IN WITNESS WHEREOF, the Parties have executed this Agreement this on the dates
indicated below.







Total Nutraceutical Solutions, Inc.

Delta Group Investments Limited




By:

  Marvin S. Hausman, M.D.

By:  /s/  Ed Wong

 

on behalf of Anka Consultants

Marvin S. Hausman, M.D.

President and CEO

Title:

Director

Dated:  February 17, 2011

Dated:  February 21, 2011






